
	

113 HR 4277 IH: Native American Housing Assistance and Self-Determination Reauthorization Act of 2014
U.S. House of Representatives
2014-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4277
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2014
			Mr. Young of Alaska (for himself, Ms. Moore, Mr. Cole, Mr. Heck of Washington, Ms. Hanabusa, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reauthorize the Native American Housing Assistance and Self-Determination Act of 1996, and for
			 other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Native American Housing Assistance and Self-Determination Reauthorization Act of 2014.
			(b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Title I—BLOCK GRANTS AND GRANT REQUIREMENTS
					Sec. 101. Block grants.
					Sec. 102. Indian housing plans.
					Sec. 103. Treatment of labor standards.
					Sec. 104. Environmental review.
					Sec. 105. Failure to act on request for approval regarding exceeding TDC maximum cost for project.
					Title II—AFFORDABLE HOUSING ACTIVITIES
					Sec. 201. National objectives and eligible families.
					Sec. 202. Eligible affordable housing activities.
					Sec. 203. Program requirements.
					Sec. 204. Low-income requirement and income targeting.
					Sec. 205. Lease requirements and tenant selection.
					Sec. 206. Tribal coordination of agency funding.
					Title III—ALLOCATION OF GRANT AMOUNTS
					Sec. 301. Authorization of appropriations.
					Title IV—AUDITS AND REPORTS
					Sec. 401. Review and audit by Secretary.
					Sec. 402. Reports to Congress.
					Title V—OTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
					Sec. 501. HUD-Veterans Affairs supportive housing program for Native American veterans.
					Sec. 502. Public and Assisted Housing Drug Elimination Act of 1990.
					Sec. 503. 50-year leasehold interest in trust or restricted lands for housing purposes.
					Sec. 504. Training and technical assistance.
					Sec. 505. Loan guarantees for Indian housing.
					Sec. 506. Loan guarantees for Native Hawaiian housing.
					Title VI—MISCELLANEOUS
					Sec. 601. Reauthorization of Native Hawaiian Homeownership Act.
					Sec. 602. Native hiring and appointment in HUD Office of Native American Programs.
					Sec. 603. Lands Title Report Commission.
					Sec. 604. Limitation on use of funds for Cherokee Nation.
					Sec. 605. Clerical amendment.
				
			2.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Native American Housing Assistance and Self-Determination Act of
			 1996 (25 U.S.C. 4101 et seq.).
		IBLOCK GRANTS AND GRANT REQUIREMENTS
			101.Block grantsSection 101 (25 U.S.C. 4111) is amended—
				(1)in subsection (c), by adding after the period at the end the following: If the Secretary fails to act on a waiver request submitted under this subsection by a recipient
			 within 60 days after receipt of such request, the waiver request shall be
			 deemed approved.;
				(2)in subsection (j), by striking section 501 of title 40, and inserting title 40 of the; and
				(3)in subsection (k), by striking 1 and inserting an.
				102.Indian housing plansSection 102(a)(1)(B) (25 U.S.C. 4112(a)(1)(B)) is amended by inserting before the semicolon the
			 following: , except that the Secretary may grant a waiver of the submission requirements upon meeting certain
			 factors to be set out by regulation, and provided further that a request
			 for such waiver shall be deemed approved if the Secretary does not act on
			 such request within 60 days of receipt.
			103.Treatment of labor standardsSection 104(b)(3) (25 U.S.C. 4114(b)(3)) is amended by adding after the period at the end the
			 following: Notwithstanding any other provision of law, tribally determined wages adopted in accordance with
			 this paragraph shall apply to the administration of all Federal funding
			 for projects funded in whole or in part by funds provided under this Act..
			104.Environmental reviewSection 105 (25 U.S.C. 4115) is amended—
				(1)in subsection (d)—
					(A)in the matter preceding paragraph (1), by striking may and inserting shall; and
					(B)by adding after and below paragraph (4) the following:
						
							If the Secretary fails to act on a waiver request submitted under this subsection by a recipient
			 within 60 days after receipt of such request, the waiver shall be deemed
			 approved.; and
					(2)by adding at the end the following new subsection:
					
						(e)Consolidation of environmental review requirementsIf a recipient is using one or more sources of Federal funds in addition to grant amounts under
			 this Act in carrying out a project that qualifies as an affordable housing
			 activity under section 202 and the recipient’s tribe has assumed all of
			 the responsibilities for environmental review, decisionmaking, and action
			 pursuant to this section, the recipient’s compliance with the National
			 Environmental Policy Act of 1969 review requirements under this section
			 with regard to such project shall be deemed to fully comply with and
			 discharge any applicable environmental review requirements that might
			 apply to the use of such additional Federal funding sources for that
			 project..
				105.Failure to act on request for approval regarding exceeding TDC maximum cost for projectA request for approval by the Secretary of Housing and Urban Development to exceed by more than 10
			 percent the total development cost maximum cost for a project shall be
			 deemed to be approved if the Secretary fails to take action on the request
			 during the 60-day period that begins on the date that the Secretary
			 receives the request.
			IIAFFORDABLE HOUSING ACTIVITIES
			201.National objectives and eligible familiesParagraph (6) of section 201(b) (25 U.S.C. 4131(b)(6); relating to exemption) is amended—
				(1)by striking 1964 and and inserting 1964,; and
				(2)by inserting after 1968 the following: , and section 3 of the Housing and Urban Development Act of 1968.
				202.Eligible affordable housing activitiesSection 202(9)(A) (25 U.S.C. 4132(9)(A)) is amended—
				(1)by striking only;
				(2)by striking administration and planning related to; and
				(3)by inserting including administration and planning, after section,.
				203.Program requirementsSection 203 (25 U.S.C. 4133) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
					(B)by adding at the end the following new paragraph:
						
							(3)Application of tribal policiesParagraph (2) shall not apply if the recipient has a written policy governing rents and homebuyer
			 payments charged for dwelling units and such policy does not include a
			 provision governing maximum rents or homebuyer payments.;
					(2)in subsection (c), by striking or assisted with and inserting by a recipient; and
				(3)in subsection (e), by striking assisted with and inserting units that are owned or operated by a recipient using.
				204.Low-income requirement and income targetingSection 205 (25 U.S.C. 4135) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)in subparagraph (C), by striking and at the end;
						(ii)in subparagraph (D), by striking the period at the end and inserting ; and ; and
						(iii)by adding at the end the following new subsection:
							
								(E)notwithstanding any other provision of this paragraph, in the case of rental housing that is made
			 available to a current rental tenant for conversion to a homebuyer or a
			 lease-purchase unit, that the current rental tenant can purchase through a
			 contract of sale, lease-purchase agreement, or any other sales agreement,
			 is made available for occupancy only by a family that is a low-income
			 family at the time of their initial occupancy of such unit; and; and
						(B)in paragraph (2)—
						(i)by striking satisfactory to the Secretary and inserting in such form as the Secretary shall, by regulation, require; and
						(ii)by striking Secretary) and inserting recipient); and
						(2)in subsection (c), by adding after the period at the end the following: The provisions of such paragraph regarding binding commitments for the remaining useful life of the
			 property shall not apply to improvements of privately owned homes if the
			 cost of such improvements do not exceed 10 percent of the maximum total
			 development cost for such home..
				205.Lease requirements and tenant selectionSection 207 (25 U.S.C. 4137) is amended by adding at the end the following new subsection:
				
					(c)Notice of terminationNotwithstanding any other provision of law, the owner or manager of rental housing that is assisted
			 in part with amounts provided under this Act and in part with one or more
			 other sources of Federal funds shall only utilize leases that require a
			 notice period for the termination of the lease pursuant to subsection
			 (a)(3)..
			206.Tribal coordination of agency fundingSubtitle A of title II (25 U.S.C. 4131 et seq.) is amended by adding at the end the following new
			 section:
				
					211.Tribal coordination of agency fundingNotwithstanding any other provision of law, a recipient authorized to receive funding under this
			 Act may, in its discretion, use funding from the Indian Health Service of
			 the Department of Health and Human Services for construction of sanitation
			 facilities for housing construction and renovation projects that are
			 funded in part by funds provided under this Act..
			IIIALLOCATION OF GRANT AMOUNTS
			301.Authorization of appropriationsThe first sentence of section 108 (25 U.S.C. 4117) is amended by striking such sums as may be necessary for each of fiscal years 2009 through 2013 and inserting $650,000,000 for each of fiscal years 2015 through 2019.
			IVAUDITS AND REPORTS
			401.Review and audit by SecretarySection 405(c) (25 U.S.C. 4165(c)) is amended, by adding at the end the following new paragraph:
				
					(3)Failure to issue final reportThe Secretary shall issue a final report within 60 days after receiving comments under paragraph
			 (1) from a recipient..
			402.Reports to CongressSection 407 (25 U.S.C. 4167) is amended—
				(1)in subsection (a), by striking Congress and inserting Committee on Financial Services and the Committee on Natural Resources of the House of
			 Representatives, to the Committee on Indian Affairs and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, and to any
			 subcommittees of such committees having jurisdiction with respect to
			 Native American and Alaska Native affairs,; and
				(2)by adding at the end the following new subsection:
					
						(c)Public availability to recipientsEach report submitted pursuant to subsection (a) shall be made publicly available to recipients..
				VOTHER HOUSING ASSISTANCE FOR NATIVE AMERICANS
			501.HUD-Veterans Affairs supportive housing program for Native American veteransParagraph (19) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is
			 amended by adding at the end the following new subparagraph:
				
					(D)Native American veterans
						(i)AuthorityOf the funds made available for rental assistance under this subsection for fiscal year 2015 and
			 each fiscal year thereafter, the Secretary shall set aside 0.1 percent for
			 a supported housing and rental assistance program modeled on the
			 HUD-Veterans Affairs Supportive Housing (HUD–VASH) program, to be
			 administered in conjunction with the Department of Veterans Affairs, for
			 the benefit of homeless Native American veterans and veterans at risk of
			 homelessness.
						(ii)RecipientsSuch rental assistance shall be made available to recipients eligible to receive block grants under
			 the Native American Housing Assistance and Self-Determination Act of 1996
			 (25 U.S.C. 4101 et seq.).
						(iii)Funding criteriaFunds shall be awarded based on need, administrative capacity, and any other funding criteria
			 established by the Secretary in a notice published in the Federal
			 Register, after consultation with the Secretary of Veterans Affairs, by a
			 date sufficient to provide for implementation of the program under this
			 subparagraph in accordance with clause (i).
						(iv)Program requirementsSuch funds shall be administered by block grant recipients in accordance with program requirements
			 under Native American Housing Assistance and Self-Determination Act of
			 1996 in lieu of program requirements under this Act.
						(v)WaiverThe Secretary may waive, or specify alternative requirements for any provision of any statute or
			 regulation that the Secretary administers in connection with the use of
			 funds made available under this subparagraph, but only upon a finding by
			 the Secretary that such waiver or alternative requirement is necessary to
			 promote administrative efficiency, eliminate delay, consolidate or
			 eliminate duplicative or ineffective requirements or criteria, or
			 otherwise provide for the effective delivery and administration of such
			 supportive housing assistance to Native American veterans.
						(vi)ConsultationThe Secretary and the Secretary of Veterans Affairs shall jointly consult with block grant
			 recipients and any other appropriate tribal organizations to—
							(I)ensure that block grant recipients administering funds made available under the program under this
			 subparagraph are able to effectively coordinate with providers of
			 supportive services provided in connection with such program; and
							(II)ensure the effective delivery of supportive services to Native American veterans that are homeless
			 or at risk of homelessness eligible to receive assistance under this
			 subparagraph.Consultation pursuant to this clause shall be completed by a date sufficient to provide for
			 implementation of the program under this subparagraph in accordance with
			 clause (i).(vii)RulemakingThe first negotiated rulemaking committee established pursuant to subchapter III of chapter 5 of
			 title 5, United States Code, for rulemaking relating to the Native
			 American Housing Assistance and Self-Determination Act of 1996, or any
			 amendments to such Act, but that is not established to consider matters
			 relating to the allocation formula under section 302 of such Act (25
			 U.S.C. 4152), shall review the requirements and criteria for the supported
			 housing and rental assistance program under this subparagraph and may
			 report to the Secretary a proposed rule revising such requirements and
			 criteria..
			502.Public and Assisted Housing Drug Elimination Act of 1990Section 5124(a) of the Public and Assisted Housing Drug Elimination Act of 1990 (42 U.S.C.
			 11903(a)) is amended—
				(1)in paragraph (7), by striking and at the end;
				(2)in paragraph (8), by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(9)the physical clean-up and remediation of structures and related infrastructure damaged and rendered
			 unfit for human habitation or other use due to the previous conduct of
			 methamphetamine-related activities in such structures..
				503.50-year leasehold interest in trust or restricted lands for housing purposesSection 702(c)(1) (25 U.S.C. 4211(c)(1)) is amended by inserting , whether enacted before, on, or after the date of the enactment of this section after law,.
			504.Training and technical assistanceSection 703 (25 U.S.C. 4212) is amended—
				(1)by striking There are authorized to be appropriated and inserting Of any amounts appropriated pursuant to section 108, the Secretary may use such sums as may be
			 necessary for; and
				(2)by striking such sums as may be necessary for each of fiscal years 2009 through 2013.
				505.Loan guarantees for Indian housingSection 184(i)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a(i)(5))
			 is amended—
				(1)in subparagraph (B), by inserting after the period at the end of the first sentence the following: There are authorized to be appropriated for such costs $12,200,000 for each of fiscal years 2015
			 through 2019.; and
				(2)in subparagraph (5)—
					(A)by striking 2008 through 2012 and inserting 2015 through 2019; and
					(B)by striking such amount as may be provided in appropriation Acts for and inserting $976,000,000 for each.
					506.Loan guarantees for Native Hawaiian housingSection 184A(j)(5) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13b(j)(5))
			 is amended—
				(1)in subparagraph (B), by inserting after the period at the end of the first sentence the following: There are authorized to be appropriated for such costs $386,000 for each of fiscal years 2015
			 through 2019.; and
				(2)in subparagraph (5), by striking for each of fiscal years and all that follows through the period at the end and inserting for each of fiscal years 2015 through 2019 with an aggregate outstanding principal amount not
			 exceeding $41,504,000 for each such fiscal year..
				VIMISCELLANEOUS
			601.Reauthorization of Native Hawaiian Homeownership ActSection 824 (25 U.S.C. 4243) is amended by striking such sums as may be necessary and all that follows through the period at the end and inserting $13,000,000 for each of fiscal years 2015 through 2019..
			602.Native hiring and appointment in HUD Office of Native American ProgramsSection 3 (25 U.S.C. 4102) is amended—
				(1)by designating the first sentence as subsection (a); and
				(2)by adding at the end the following new subsection:
					
						(b)Native hiring and appointmentThe Secretary shall develop and implement a policy that promotes increased hiring and appointment
			 of Indians and Native Hawaiians (as such term is defined in section 801)
			 to vacancies in any positions in the Department of Housing and Urban
			 Development’s Office of Native American Programs that involve the
			 administration of functions or services affecting Indians or Native
			 Hawaiians..
				603.Lands Title Report CommissionSection 501 of the American Homeownership and Economic Opportunity Act of 2000 (25 U.S.C. 4043
			 note) is amended—
				(1)in subsection (a), by striking Subject to sums being provided in advance in appropriations Acts, there and inserting There; and
				(2)in subsection (b)(1) by striking this Act and inserting the Native American Housing Assistance and Self-Determination Reauthorization Act of 2014.
				604.Limitation on use of funds for Cherokee NationSection 801 of the Native American Housing Assistance and Self-Determination Reauthorization Act of
			 2008 (Public Law 110–411) is amended by striking Temporary Order and Temporary Injunction issued on May 14, 2007, by the District Court of the
			 Cherokee Nation and inserting Order issued September 21, 2011, by the Federal District Court for the District of Columbia.
			605.Clerical amendmentThe table of contents in section 1(b) of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4101 note) is amended by
			 striking the item relating to section 206 (treatment of funds).
			
